DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/24/2020 for application number 17/031,739. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 9/24/2020 are acceptable for examination proceedings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a physical unit configured to manage…” and “the power down unit is configured to initiate…” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0038-0039] appears to suggest that the structure of a physical unit is a processor with circuitry. Paragraph [0046] appear to suggest the structure of a power down unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (hereinafter as Wang) PGPUB 2018/0188797.
As per claim 1, Wang teaches a computing system [FIG. 1 computer system 100] comprising: 
a first partition [FIG. 1 and 2: (main memory controller combined with multi-level system memory forms a first partition)] comprising: 
a plurality of nodes configured to process tasks [FIG. 2: (main memory controller 216 and multi-level system memory are nodes that process tasks because they have a controller, and controller performs processing)]; and 
a plurality of links between the plurality of nodes [FIG. 2: (a plurality of links between memory controller 216 and multi-level system memory) and 0027: more than one link 221 may emanate from a same main memory controller 216. In certain operating environments, one or more of these links may see little/no traffic and, from a power efficiency perspective, it may be advantageous to put the link into a lower, inoperative power state)]; 
wherein a first node of the plurality of nodes is configured to initiate power down of a first link interface of the first node [0027 and 0032: (links may be placed into a P2 state in which power supply voltage is removed from a component)] that is configured to transfer data on a first link of the plurality of links between the first node and a second node [0023 and 0065: (communication links 221 are for communication of data between memory controller and multi-level system memory using for instance, a PCIe protocol)], in response to determining: 
an idle condition of the first link interface has occurred [0041-0043: (idle time reaching first time T1 indicates that an idle condition has occurred)]; and 
a prediction that the idle condition leads to the first link interface remaining idle for at least a target idle threshold period of time [0043-0045: (if idle time is expected to last from idle time T1 to a threshold idle time T3, the link may transition to a lower power state (such as P2 in which voltage to components of the link is removed))].

As per claim 2, Wang teach the computing system as recited in claim 1, wherein the first node is further configured to delay initiating power down of the first link interface for a wait threshold period of time greater than the target idle threshold period of time, in response to determining: the idle condition of the first link interface has occurred; and a prediction that the idle condition does not lead to the first link interface remaining idle for at least the target idle threshold period of time [0030, 0041-0043, and FIG. 4a step 403: (if a link is expected to receive new traffic from its present idle state, the link should remain in its present higher power state; only when link is expected to receive new traffic in the more distant future should the link be placed into a lower power mode)].
As per claim 3, Wang teaches the computing system as recited in claim 1, wherein the first node is further configured to: update a power down prediction value to indicate a higher confidence that the idle condition leads to the first link interface remaining idle for at least the target idle threshold period of time, in response to determining: no interruption has occurred prior to the target idle threshold period of time elapsing that prevents the first link interface to remain idle for the target idle threshold period [0059: (observed prior history may change) and 0036,and FIG. 3: (collected information tracks link idle time over previous link history; thus idle time probability is increased if no interruption has occurred during the idle time)].
As per claim 4, Wang teaches the computing system as recited in claim 3, wherein the first node is further configured to: update a power down prediction value to indicate a lower confidence that the idle condition leads to the first link interface remaining idle for at least the target idle threshold period of time, in response to determining: an interruption has occurred prior to the target idle threshold period of time elapsing that prevents the first link interface to remain idle for the target idle threshold period [0059: (observed prior history may change) and 0036, and FIG. 3: (collected information tracks link idle time over previous link history; thus idle time probability is decreased if there is an interruption that has occurred during the idle time).
As per claim 5, Wang teaches the computing system as recited in claim 4, wherein to determine the interruption has occurred, the first node is further configured to determine messages have arrived at the first interface for transmission on the first link [0028-0030: (updating history includes determining if there is new traffic (messages) that has arrived during the idle time)].

As per claim 6, Wang teaches the computing system as recited in claim 4, wherein the first link interface is further configured to: update a prediction to indicate that a next detected idle condition of the first link interface does not lead to the first link interface remaining idle for the threshold period of time [0059 and 0036], in response to determining the power down prediction value is less than a threshold [FIG. 4A and 0041-0042 or 00045-0046: (if remaining in the higher power state consumes less power than the power consumption in the lower power state (threshold), stay in the higher power state and history is updated that the link is in higher power sate)].
As per claim 7, Wang teaches the computing system as recited in claim 4, wherein the first link interface is further configured to: update a prediction to indicate that a next detected idle condition of the first link interface leads to the first link interface remaining idle for the threshold period of time, in response to determining the power down prediction value is greater than or equal to a threshold [FIG. 4A and 0041-0042 or 00045-0046: (if remaining in the higher power state consumes more power than the power consumption in the lower power state (threshold), enter the lower power state and history is updated that the link is idle in the lower power sate)].

Claim 9 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 10 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 11 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Claim 16 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Wang further teaches a physical unit configured to manage data transfer on a link between a first node and a second node [0027: main memory controller 216 (physical unit)]; and a power down unit [FIG. 1 and 2 main memory controller or far memory controller 220 and 0027: (controllers participate in power management of the link 221, and thus they place links into a lower power state based on the traffic between the controllers)];.
Claim 17 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claim(s) 1, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (hereinafter as Li) Non-Patent Literature Compiler-Directed Proactive Power Management for Networks1.
As per claim 1, Li teaches a computing system comprising: 
a first partition [any subset of the nodes of FIG. 2] comprising: 
a plurality of nodes [nodes, section 3.1]configured to process tasks [section 3.1 paragraph 2: (each node consists of a processor; processor processes tasks)]; and 
a plurality of links between the plurality of nodes [section 3.1: links, and FIG. 2 and FIG. 3]; 
wherein a first node of the plurality of nodes [section 3.1 paragraph 4: (to support link shut down, we have added power control logic as well as a time out counter that monitors the link utilization in the sender node (first node))] is configured to initiate power down [FIG. 3 description: (architecture supporting link shutdown and activation. The output buffer, Tx, Rx, and input buffer can be turned off to conserve energy)] of a first link interface of the first node that is configured to transfer data on a first link of the plurality of links between the first node and a second node [section 3.1 paragraph 4: (to support link shut down, we have added power control logic as well as a time-out counter that monitors the link utilization in a sender node)], in response to determining: 
an idle condition of the first link interface has occurred [abstract: (it determines the points at which a given communication link is idle and can be turned off (i.e. powered down) to save power)]; and 
a prediction that the idle condition leads to the first link interface remaining idle for at least a target idle threshold period of time [page 140 third paragraph: (our compiler turns off a communication link it predicts that this link will be idle for a time period that is longer than a threshold T. In this paper, T is the shortest idle period during which the energy saved by turning off the link can amortize the corresponding reactivation penalty incurred)].

Claim 9 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter as Wang) PGPUB 2018/0188797, and further in view of Wang (hereinafter as Wang 492) PGPUB 2017/0310492.
As per claim 8, Wang teach the computing system as recited in claim 1, wherein: the computing system further comprises a second partition [FIG. 1 network interface]; and wherein the first partition is configured to power down remaining components of the first partition, in response to determining each node of the first partition is powered down [FIG. 1: (main memory controller 116 and multi-level system memory 112 form a first partition and are considered nodes within the first partition; if main memory controller 116 and multi-level system memory 112 are each powered off, the first partition is considered powered down) and 0031-0032: (ACPI states; in ACPI state P2 at a system level].
Wang does not explicitly mention wherein the first partition is configured to power down remaining components of the first partition while the second partition has one or more active nodes. In other words, Wang does not explicitly mention keeping the network interface(second partition) active while the main memory controller 116 and multi-level system memory 112 (first partition) are turned off.
	Wang 492 teaches use of ACPI states for power management of a computing devices . Wang 492 is therefore similar to Wang because they both teach the use of ACPI states for power management. Wang 492 further teaches wherein the first partition is configured to power down remaining components of the first partition while the second partition has one or more active nodes [0009: (in state S4, memory is powered off while power is maintained to the network adapter circuitry)]. Thus Wang 492 teaches turning off a memory system (equivalent to first partition/Wang’s memory controller and system memory) while keeping the network adapter (equivalent to second partition/Wang’s network interface) active.
	The combination of Wang with Wang 492 leads to implementation of Wang’s computer system implementing other types of ACPI states as well (such as S states) such that memory system may be powered down while other components are kept active.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang 492’s teachings of keeping the network interface active while the memory system is turned off in Wang by using S-states. One of ordinary skill in the art would have been motivated to apply ACPI S-states in Wang because it allows for further power reduction and savings when computer system is idle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Cooper et al. (PGPUB 2013/0132755) teaches anticipating an upcoming idle time and initiating a transition based on the anticipated amount of upcoming idle time [claim 8 and 18].
Juang et al. (PGPUB 2013/0332764) teaches placing a physical link into a lower power mode due to external network traffic being congested or a bottleneck (which causes the link to be idle).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS submitted on 3/21/2022